Citation Nr: 1539926	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-07 613	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for the service-connected fibromyalgia.

2.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected irritable bowel syndrome (IBS).

3.  Entitlement to service connection for major depression.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for loss of teeth, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for gastrointestinal disorder variously described as a hiatal hernia, acid reflux and gastroesophageal reflux disorder (GERD).

7.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a condition manifested by nausea and weight loss has been submitted, and if so, whether the claim may be granted.

8.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a condition manifested by chemical sensitivity has been submitted, and if so, whether the claim may be granted.

9.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a skin disorder diagnosed as a form of eczema has been submitted, and if so, whether the claim may be granted.

10.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been submitted, and if so, whether the claim may be granted.

(The issue of entitlement to an increased (compensable) disability evaluation for the service-connected hemorrhoids is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Army from February 1984 to February 1986.  He subsequently was a member of the Army National Guard and served on active duty from December 1990 to May 1991, to include service in Southwest Asia.  The appellant also served a period of active duty for training (ACDUTRA) from March 7, 1989, to June 15, 1989.  

The Board notes that the appellant appears to be seeking a total disability rating based on individual unemployability due to service-connected disability.  However, he has been rated as 100 percent disabled due to his service-connected posttraumatic stress disorder (PTSD) since April 1997 (the effective date for the grant of service connection).  In addition, as the appellant has been awarded a 100 percent rating for his PTSD, the issue of entitlement to an initial evaluation in excess of 50 percent for the PTSD is moot and will not be addressed by the Board in this decision.

In addition to the two boxes of paper claims files, there is an electronic file associated with the appellant's various claims.  The Board has reviewed both the paper claims file and the electronic file.

Since the most recent Supplemental Statement of the Case (SSOC) was issued in April 2014, a large amount of additional evidence has been associated with the appellant's claims file that was not previously considered by the RO.  Waiver of consideration by the Agency of Original Jurisdiction (AOJ) is normally required.  See 38 C.F.R. §§ 19.37, 20.1304.  However, as to the issues being remanded, the RO will have the opportunity to review the additional evidence.  In relation to the issues being granted, there is no prejudice to the Veteran by the Board's consideration of the newly added evidence.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina in November 2008, and March 2009.

The Board notes that the appellant's skin disorder service connection claim was originally denied in a September 1997 rating decision; he was notified of the denial the same month, but he did not complete the steps required to appeal that decision.  The September 1997 rating decision therefore represents the last final action on the merits of the skin disorder service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The September 1997 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the September 1997 rating decision constitutes new and material evidence on the issue of entitlement to service connection for a skin disorder.

The Board also notes that the appellant's service connection claim for nausea and weight fluctuations was denied by the Board in a final decision issued in February 2001; this decision was affirmed by the Court in a March 2006 Memorandum Decision.  The February 2001 Board decision therefore represents the last final action on the merits of the nausea/weight loss service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The February 2001 Board decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the February 2001 Board decision constitutes new and material evidence on the issue of entitlement to service connection for nausea/weight loss.

The Board further notes that the appellant's hearing loss service connection claim was originally denied in a July 1992 rating decision; he was notified of the denial the same month, but he did not complete the steps required to appeal that decision.  Thereafter, reopening of the claim was denied in a rating decision issued in September 1997, and the Veteran appealed that decision.  The Board denied reopening of the hearing loss service connection claim in a final decision issued in February 2001; this decision was affirmed by the Court in a March 2006 Memorandum Decision.  The February 2001 Board decision therefore represents the last final action on the merits of the hearing loss service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The February 2001 Board decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the February 2001 Board decision constitutes new and material evidence on the issue of entitlement to service connection for bilateral hearing loss.

As reflected in the January 2011 Statement of the Case (SOC), the RO referred to the appellant's claims of entitlement to service connection for chemical sensitivity and eczematic dermatitis as being 'reopened' and continued to deny each claim on the merits.  Likewise, as reflected in the March 2011 SOC, the RO referred to the appellant's claims of entitlement to service connection for nausea/weight fluctuation and hearing loss as being 'reopened' and continued to deny each claim on the merits.  However, before reaching the merits of these four claims for service connection, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The new and material evidence issues on appeal are therefore as listed on the first page of the present decision. 

The Board additionally notes that in letter sent to the appellant by the RO in February 2009, July 2009, and September 2009, reference was erroneously made to pending claims for the appellant of entitlement to service connection for bilateral knee disorders and folliculitis.  These three issues were also erroneously addressed in the rating decision issued in November 2009, and in the associated notice letter.  These three issues were also erroneously addressed in the Statement of the Case (SOC) issued in March 2011, and in the Supplemental Statement of the Case (SSOCs) issued in October 2012.  However, they were not addressed in the SSOC issued in April 2014.

The evidence of record does not contain any indication that the appellant or his attorney was notified of this mix-up regarding the issues of entitlement to service connection for bilateral knee disorders and folliculitis.  The matter is referred to the AOJ for appropriate action, such as correction and reissue of the erroneous documents and notice to the appellant and his attorney.  

The issues of entitlement to a clothing allowance; entitlement to service connection for cold injuries of the feet and bilateral knee disorders; and entitlement to an increased rating for the service-connected bronchitis have been raised by the record in statements submitted in April 2011, and March 2013, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to an initial evaluation in excess of 40 percent for the service-connected fibromyalgia, entitlement to an initial evaluation in excess of 10 percent for the service-connected irritable bowel syndrome (IBS); entitlement to service connection for major depression, sleep apnea, loss of teeth, a gastrointestinal disorder, a condition manifested by nausea and weight loss and a skin disorder; and whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for a condition manifested by chemical sensitivity are all addressed in the REMAND portion of the decision below and all of those issues are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence submitted since the September 1997 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a skin disorder.

2.  The evidence submitted since the February 2001 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for nausea/weight fluctuations.  

3.  The evidence submitted since the February 2001 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss. 

4.  The evidence for and against the appellant's claim for hearing loss is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to service.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied the appellant's claim of entitlement to service connection for a skin disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  Additional evidence submitted subsequent to the September 1997 rating decision that denied the appellant's claim for service connection for skin disorder is new and material and does serve to reopen the claim.  38 U.S.C.A. § 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The February 2001 Board decision that denied the appellant's claim of entitlement to service connection for nausea/weight fluctuations is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015). 

4.  Additional evidence submitted subsequent to the February 2001 Board decision that denied the appellant's claim for service connection for nausea/weight fluctuations  is new and material and does serve to reopen the claim.  38 U.S.C.A. § 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The February 2001 Board decision that denied the reopening of the appellant's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015). 

6.  Additional evidence submitted subsequent to the February 2001 Board decision that denied the reopening of the appellant's claim for service connection for bilateral hearing loss is new and material and does serve to reopen the claim.  38 U.S.C.A. § 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  With resolution of reasonable doubt in the appellant's favor, the evidence is in equipoise and warrants service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In relation to the reopening of a previously denied claim, VA is required to consider the bases for the prior denial and to respond with a notice letter that describes what evidence would be needed to substantiate the element(s) required to establish service connection found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, as the Board is granting the appellant's attempts to reopen his claim for service connection for a skin disorder, nausea/weight fluctuation and bilateral hearing loss, the Board is granting in full the benefit (reopening of the claim) sought on appeal.  In addition, the Board is granting service connection for bilateral hearing loss.  (The claims of entitlement to service connection for a skin disorder and nausea/weight fluctuations are being remanded for additional development.)  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. § 1110 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Skin rashes and difficulty hearing are the sorts of conditions that are observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A.  New and Material Evidence Claims

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans, 9 Vet. App. at 285.  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant's claim for service connection for a skin disorder was denied in essence because there was no evidence of record that indicated that the appellant had a skin disorder or that the claimed skin disorder was related to any incident of service; any new and material evidence must relate to this.  The appellant's claim for service connection for nausea/weight fluctuation was denied in essence because there was no evidence of record that indicated that the appellant had sought treatment for the nausea or weight loss in service or that the claimed problems related to any incident of service; any new and material evidence must relate to this.  The appellant's claim for service connection for bilateral hearing loss was denied in essence because there was no evidence of record that indicated that the appellant met the regulatory requirements for hearing loss; any new and material evidence must relate to this.  The Court has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.  

The evidence added to the record subsequent to the issuance of the September 1997  rating decision that denied service connection for a skin disorder includes written statements from the appellant; VA and private treatment records; and Social Security Administration records.  The appellant has reported that he has been experiencing skin problems ever since service and VA treatment records show that the appellant has been treated on a regular basis for some variant of eczema since the 1990s.  The private medical records also show that the appellant was noted to have a chronic skin disorder.

The Board therefore finds that the evidence submitted subsequent to the September 1997 rating decision provides relevant information as to the question of whether the appellant has sought treatment for eczematic dermatitis and also indicates continuity of symptomatology since service.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for a skin disorder.  

The evidence added to the record subsequent to the issuance of the February 2001 Board decision that denied service connection for nausea/weight fluctuations includes written statements from the appellant; VA and private treatment records; and Social Security Administration records.  The record reflects that the appellant was granted service connection for PTSD and IBS in a rating decision issued in January 2011.  The appellant has submitted evidence and argument to the effect that his nausea and weight fluctuations are related to these service-connected disabilities.  

The Board therefore finds that the evidence submitted subsequent to the February 2001 Board decision provides relevant information as to the question of whether the claim  could reasonably be substantiated claim on a theory of secondary service connection were the claim to be reopened.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for nausea/weight fluctuations.  

The evidence added to the record subsequent to the issuance of the February 2001 Board decision that denied reopening of the appellant's claim for service connection for bilateral hearing loss includes written statements from the appellant; VA and private treatment records; Social Security Administration records; and the report of a VA audiology examination conducted in January 2015.  The January 2015 audiometric testing revealed that the appellant met the standard found in 38 C.F.R. § 3.385 for hearing loss and the audiologist opined that the appellant's hearing loss was related to his military service.

The Board therefore finds that the evidence submitted subsequent to the February 2001 Board decision provides relevant information as to the question of whether the claim could reasonably be substantiated were the claim to be reopened.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for bilateral hearing loss.  

The underlying issues of entitlement to service connection for a skin disorder and for nausea/weight fluctuations are addressed in the REMAND section below.  The matter of entitlement to service connection for bilateral hearing loss will be discussed next.

B.  Service Connection for Bilateral Hearing Loss

The appellant contends that he currently suffers from bilateral hearing loss due to in-service noise exposure while performing his duties in Southwest Asia during the Gulf War.  In fact, he is already service-connected for tinnitus based on acoustic trauma and he contends that his hearing was adversely affected by the same acoustic trauma that caused the service-connected tinnitus.  The appellant's DD-214 and his written statements amply document his presence in Southwest Asia during the Gulf War.  Also, the appellant is competent to assert occurrence of an in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The appellant was afforded a VA audiometric examination in January 2015; the examiner reviewed the appellant's claims file and medical records.  The puretone threshold results from the January 2015 VA audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
35
LEFT
20
20
15
25
25

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 92 percent in the left ear.  As the appellant's speech recognition scores in each ear are less than 94 percent, both ears met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The examining audiologist opined that, although there was some hearing loss at entry, because there was evidence of threshold shifts and hearing loss that was aggravated beyond normal progression in service in each ear, it was at least as likely as not that the current hearing loss in each ear was related to service.  

Viewing the evidence in the light most favorable to the appellant, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss (SNHL), that there is clinical evidence to the effect that exposure to acoustic trauma does cause SNHL and that the appellant is service-connected for tinnitus based on his exposure to acoustic trauma in service.  In addition, there is a positive audiology opinion of record.  The negative evidence of record consists of no clinical evidence of hearing loss until the January 2015 VA audiogram.

The Board notes that "an associated hearing loss is usually present" with tinnitus.  THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear.  Therefore, logically, if the tinnitus is service-connected then the hearing loss should also be service-connected because the tinnitus is a symptom associated with hearing loss.

Since hearing loss and threshold shifts were shown to exist in service, and since the appellant was exposed to acoustic trauma in service which caused tinnitus, these facts and the doctrine of reasonable doubt provide a proper basis for granting service connection for bilateral hearing loss.  For these reasons, the Board finds that evidence for and against the appellant's claim is at least in relative equipoise on the question of whether the currently diagnosed bilateral hearing loss initially occurred in service or after service.  The Board will resolve any doubt in the claimant's favor and finds that the appellant's bilateral hearing loss had its onset in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been presented, the application to reopen the claim of entitlement to service connection for a skin disorder is granted and, to that extent only, the appeal is granted.

New and material evidence having been presented, the application to reopen the claim of entitlement to service connection for nausea/weight fluctuations is granted and, to that extent only, the appeal is granted.

New and material evidence having been presented, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

Service connection for bilateral hearing loss is granted.


REMAND

A determination has been made that additional development is necessary with respect to the various issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below. 

First, the Board notes that the RO denied the appellant's claim of entitlement to service connection for major depressive disorder in a rating decision issued in September 2014.  In December 2014, the appellant's notice of disagreement (NOD) in relation to the denial of service connection for major depressive disorder was received.  The evidence of record does not contain any statement of the case (SOC) issued in response to the appellant's NOD received in December 2014 as to the major depressive disorder claim denied in the September 2014 rating action.  

Therefore that service connection claim must be remanded for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the appellant when further action is required. 

Second, the claims for service connection for a skin disorder diagnosed as eczema and a condition manifested by nausea and weight loss have been reopened in the decision above, based in part on the grants of service connection for PTSD and IBS during the appeal period.  In addition, the appellant has argued that his a gastrointestinal disorder (GERD, hiatal hernia and/or acid reflux) is related to service-connected disability; in May 2014, the appellant's attorney submitted various materials indicating that there is a connection between PTSD and conditions involving an inflammatory response.  The appellant has also submitted materials indicating a relationship between PTSD and sleep apnea, to include aggravation of sleep apnea by PTSD.  The appellant's medical records reflect that his skin disorder flares up when he is stressed.  Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  The appellant is now service-connected for PTSD and IBS and the AOJ has not yet provided an adequate discussion of the theory of secondary service connection, to include by way of aggravation, as it relates to the eczema, gastrointestinal disorder and nausea/weight loss.  This must be addressed on remand.

Third, the Board notes that, in March 2006, the Court vacated and remanded another issue under appeal by this appellant because a VA examiner had not reviewed the claims file.  Fulfillment of VA's statutory duty to assist, with regard to a medical examination, includes "a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 ; see also Littke v. Derwinski, 1 Vet.App. 90, 92 (1990).  According to VA regulation, "[i]t is ... essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history."  38 C.F.R. § 4.1; see Brown v. Brown, 5 Vet. App. 413, 420 (1993).

Review of the evidence of record in this case reveals that the appellant was afforded a dental examination in August 2010, but the examiner did not review the claims file.  In addition, the examiner did not provide any information as to the onset date of any missing tooth or provide an explanation regarding the etiology of the missing teeth, to include consideration of whether the teeth were lost due to an undiagnosed illness.  Likewise, the appellant underwent medical examinations for his IBS and fibromyalgia in April 2013, and that examiner did not review the claims file or address the questions of whether or not the appellant's claimed gastrointestinal disorder (GERD, hiatal hernia and/or acid reflux) was related to any service-connected disability, including by way of aggravation and whether or not the claimed nausea and weight fluctuation was part and parcel of the service-connected IBS or otherwise secondary to the IBS, to include by way of aggravation.  Therefore, on remand, such opinions should be obtained from medical personnel who have reviewed the claims file in its entirety.

Similarly, once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO afforded the appellant a general medical examination in July 2010.  The examiner stated that there was no documentation of eczema in the service medical records, but review of the service medical records reveals that the appellant was diagnosed with allergic dermatitis and atopic dermatitis in August 1984, when he was on active duty.  The medical evidence is replete with references to dermatitis in the intervening years, but the examiner did not address whether the skin condition diagnosed after service is related to the one diagnosed in service.  The examiner tossed out the phrase that a connection could not be made regarding the claimed gastrointestinal disorder, chemical sensitivity and skin disorder without resort to mere speculation but failed to state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's claimed pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Lastly, the examiner indicated that the question of the sleep disorder was to be addressed in the mental health examination, but it was not.

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims (Court) has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.  See 38 C.F.R. § 3.156.

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his claimed conditions.  After securing the necessary release(s), obtain all outstanding records.  

3.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his attorney must also be informed of the negative results and be given opportunity to secure the records.

4.  Any additional development suggested by the evidence must be undertaken.  

5.  Schedule the appellant for an examination by an appropriate physician to determine the nature, extent, and severity of the service-connected fibromyalgia.

Schedule the appellant for an examination by a gastroenterologist to determine the nature, extent, onset date, and etiology of his claimed gastrointestinal disorder (GERD, hiatal hernia and/or acid reflux) and to determine the extent and severity of the service-connected IBS, to include consideration of whether the claimed nausea and/or weight fluctuation is part and parcel of that disability and whether the claimed gastrointestinal disorder is related to the service-connected PTSD, to include by way of aggravation.  

Schedule the appellant for an examination by a dermatologist to determine the nature, extent, onset date, and etiology of his claimed skin disorder diagnosed as eczematous dermatitis, to include consideration of whether the current condition is related to what was diagnosed in service in 1984, or whether the skin condition is aggravated by any service-connected disorder, to include PTSD.  

Schedule the appellant for an examination by an allergist to determine the nature, extent, onset date, and etiology of his claimed chemical sensitivity, to include consideration of whether the current condition, if any is related to his service in the Gulf War, to include consideration of an undiagnosed illness and whether the condition is aggravated by any service-connected disorder, to include PTSD.  

Schedule the appellant for an examination by a dentist to determine the nature, extent, onset date, and etiology of his claimed missing teeth, to include consideration of whether the teeth were damaged or lost due to an undiagnosed illness or are related to the service-connected PTSD, by way of poor hygiene as a symptom of the PTSD, to include by way of aggravation.

Schedule the appellant for an examination by a sleep disorder specialist or psychiatrist to determine the nature, extent, onset date, and etiology of his claimed sleep disorder diagnosed, to include consideration of whether the current condition is aggravated by any service-connected disorder, to include PTSD.  

The claims file must be made available to and reviewed by each examiner.  If any examiner does not have access to the appellant's electronic file, any relevant treatment records contained in the electronic file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Any studies deemed necessary must be performed.  

In assessing the relative likelihood as to origin and etiology of the appellant's claimed service-connected conditions, each examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current condition is causally or etiologically related to service or to a service-connected disability, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

The examiners must address the question of whether any service-connected disability, including PTSD, fibromyalgia and IBS, has caused or aggravated any of the claimed service connection conditions.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all requested opinions must be provided.  If any examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

6.  Upon receipt of each one of the VA examination reports, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.). 

7.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims for service connection for sleep apnea, tooth loss,  a gastrointestinal disorder, nausea and weight loss, chemical sensitivity and a skin disorder as well as the increased rating claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include the issue of new and material evidence in relation to the chemical sensitivity claim.

8.  If any benefit sought on appeal remains denied, the Veteran and his attorney must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. 

9.  Review the appellant's claims for service connection for major depressive disorder.  

10.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the appellant's withdrawal of the NOD.  

11.  If, and only if, the appellant files a timely substantive appeal as to the major depressive disorder claim, should said issue(s) be returned to the Board. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


